DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the examiner notes that claim 12, from which claim 14 depends from, requires that less than 10% by weight of the alcohol ethoxylates have a “n value” less than 7 (i.e. 90% by weight have a “n value” greater than 7), whereas claim 14 requires that greater than 80% by weight of the alcohol ethoxylates have a “n value” of greater than 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ciallella, U.S. Patent No. 5,110,506.
Ciallella, U.S. Patent No. 5,110,506, discloses liquid detergent compositions comprising a narrow range ethoxylate detergent (see abstract and col. 2, line 34-col. 3, line 28).  Specifically, note Table 1, which discloses ethoxylated nonionic surfactants containing C12-14 alkyl chains with specific weight distributions for n values of 0-14, per the requirements of the instant claims.  Therefore, instant claims 1-14 are anticipated by Ciallella, U.S. Patent No. 5,110,506.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland et al, U.S. Patent No. 5,026,400.
Holland et al, U.S. Patent No. 5,026,400, discloses a built particulate detergent containing a narrow range alcohol ethoxylate (see abstract).  It is further taught by Holland et al that the alcohol ethoxylate contains 12-18 carbon atoms in the alkyl chain (see col. 2, line 63-col. 3, line 3), that at least 70% of the ethylene oxide groups in the alcohol ethoxylate contain 4-12 moles of ethylene oxide (see col. 3, lines 9-20), and that preferred narrow range alcohol ethoxylates include alcohol ethoxylates that contain C12-14 alkyl chains with an average of about 7 moles of ethylene oxide (see col. 4, lines 29-42), per the requirements of the instant invention.  Specifically, note Examples 1-7 and Tables I-II.  Therefore, instant claims 1-14 are anticipated by Holland et al, U.S. Patent No. 5,026,400.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-4, 6, 8 and 10-11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ceulemans et al, EP 3263687.
Ceulemans et al, EP 3263687, discloses a liquid antimicrobial hard surface cleaning composition comprising 1-10% by weight of an ethoxylated alcohol, such as Marlipal 10-8, which is a C10 linear alkyl chain with 8 moles of ethylene oxide (see abstract and paragraphs 25-28), per the requirements of the instant invention.  Specifically, note Examples 1-8.  Therefore, instant claims 1-4, 6, 8 and 10-11 are anticipated by Ceulemans et al, EP 3263687.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1, 3-5 and 9-11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akkermans et al, EP 544492.
Akkermans et al, EP 544492, discloses particulate detergent compositions comprising ethoxylated alcohols having a peaked ethoxylation distribution (see abstract).  It is further taught by Akkermans et al that the average degree of ethoxylation is about 6.5 and that the chain length of the ethoxylated alcohol is C8-18 (see page 3, line 43-page 4, line 55), wherein suitable ethoxylation distribution for coco-based nonionic surfactants are disclosed on page 5, per the requirements of the instant invention.  Specifically, note Examples 1-38.  Therefore, instant claims 1, 3-5 and 9-11 are anticipated by Akkermans et al, EP 544492.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1, 3-5 and 9-11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karthauser, US 2008/0274943.
Karthauser, US 2008/0274943, discloses a process for producing narrow range alkoxylates (see abstract).  It is further taught by Karthauser that the ethoxylated alcohols contain 4-18 carbon atoms in the alkyl chain (see paragraphs 2 and 10), and that the ethoxylated alcohols contain 0-20 moles of ethoxylation (see paragraph 7 and Figures 1-2), wherein the distribution of ethoxylation is depicted in Figures 1-2, per the requirements of the instant invention.  Specifically, note Examples 1-2.  Therefore, instant claims 1, 3-5 and 9-11 are anticipated by Karthauser, US 2008/0274943.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8 and 10-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,323,214. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,323,214 claims a similar liquid hard surface cleaning composition comprising an antimicrobial agent, an amine oxide, and a C9-11 alcohol ethoxylate that contains 8 moles of ethylene oxide (see claims 1-15 of U.S. Patent No. 10,323,214), as required in the instant claims.  Therefore, instant claims 1-4, 6, 8 and 10-11 are an obvious formulation in view of claims 1-15 of U.S. Patent No. 10,323,214.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 8, 2022